Exhibit 12.1 Statement of Computation of Ratio of Earnings to Fixed Charges Fiscal Years Ended June 26, June 27, June 28, June 29, June 24, (Amounts in thousands, except for ratios) COMPUTATION OF EARNINGS Income (loss) from continuing operations before income taxes $ $ $ ) $ ) $ ) Equity in (earnings) loss in unconsolidated affiliates ) Fixed charges Amortization of capital interest — — — Interest capitalized — ) — — — Distributed income from unconsolidated affiliates Earnings (losses) $ $ $ ) $ ) $ ) COMPUTATION OF FIXED CHARGES Interest expense (1) $ Interest within rental expense Fixed Charges $ Sufficient (insufficient) earnings $ $ $ ) $ ) $ ) Ratios of Earnings to Fixed Charges (2) - - - (1)Includes interest, as shown on the Company’s Consolidated Statements of Operations, plus capitalized interest. (2)Earnings were insufficient to cover fixed charges by $44.3 million, $27.3 million, and $128.4 million, respectively in fiscal years 2009, 2008, and 2007.However, in fiscal years 2011 and 2010, there were sufficient earnings to cover fixed charges by $14.3 million and $10.0 million, repectively.
